Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-18-2004

USA v. Goney
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3132




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"USA v. Goney" (2004). 2004 Decisions. Paper 695.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/695


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                     No. 03-3132


                          UNITED STATES OF AMERICA

                                           v.

                              ALVIN EUGENE GONEY,
                                 a/k/a Shoddy Harris
                                  a/k/a David Harris
                                a/k/a Albert Thomas,

                                         Alvin Eugene Goney,
                                                      Appellant
                                    ____________

            APPEAL FROM THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                         (D.C. Crim. No. 02-cr-00197 )
                   District Judge: Honorable Alan N. Bloch
                                 ____________

                   Submitted Under Third Circuit L.A.R. 34.1(a)
                                 May 11, 2004
              Before: NYGAARD, McKEE and WEIS, Circuit Judges.
                              Filed May 18, 2004
                                ____________

                                      OPINION


WEIS, Circuit Judge.

             After a jury convicted defendant of possession of a firearm by a convicted

                                           1
felon in violation of 18 U.S.C. § 922(g)(1), he was sentenced to 210 months

imprisonment. He raises three issues in this appeal.

                                              I.

              Defendant contends that possession of a firearm that previously traveled in

interstate commerce following its fabrication and distribution has no substantial relation

to or affect on interstate commerce. Accordingly, he argues that Congress has no

authority to criminalize his conduct.

              Defendant concedes that this Court has previously held that the statute was

constitutional, but he wishes to preserve the point in the event that the Supreme Court

comes to a contrary conclusion. Because we are bound by our previous holdings in

United States v. Coward, 296 F.3d 176, 183 (3d Cir. 2002) and United States v.

Singletary, 268 F.3d 196, 200, 204-05 (3d Cir. 2001), we reject the defendant’s argument

and once again hold that the statute is constitutional.

                                             II.

              Additionally, defendant complains that the District Court erred in refusing

to admit the testimony of a fingerprint expert who would have testified that defendant

made clear prints on various surfaces. Based on that fact, the expert would have opined

that similar results on the gun itself were to be expected. However, he had not tested the

defendant’s ability to make prints on the gun itself. In view of that fact, the court stated

that the testimony would be irrelevant and it was excluded. We find no error or abuse of



                                              2
discretion in that ruling.




                                             III.

               Finally, the defendant challenges the District Court’s refusal to grant a

downward departure because of his age and its use of his prior convictions in calculating

both criminal history and offense level. The defendant’s theory is that the use of prior

convictions in both categories misrepresented his criminal history.

               We find no error in the sentencing judge’s conclusion that defendant was

properly classified as an armed career criminal subject to an enhanced sentence. Nor do

we find merit in the defendant’s claim that he should have been granted a downward

departure based on his 45 years of age. In any event, the judge stated that even if he had

discretion to depart downward in this case, he would not do so.

               Accordingly, we will affirm the Judgment of the District Court.




                                              3